     Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 1 of 22




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA


             v.                                              DECISION AND ORDER
                                                                 17-CR-119-A
HENRY LLOYD and
ROMAN DUNNIGAN,
                               Defendants.


      On September 2, 2020, a jury found defendants Henry Lloyd and Roman

Dunnigan guilty of participating in a conspiracy to possess with intent to distribute

and to distribute 500 grams or more of cocaine in violation of 21 U.S.C. § 846. The

jury also found that their conspiracy involved 500 grams or more of cocaine.

      Defendants Lloyd and Dunnigan have moved for judgments of acquittal

notwithstanding the jury’s verdict pursuant to Federal Rule of Criminal Procedure

29(c) or, alternatively, for a new trial pursuant to Federal Rule of Criminal Procedure

33. For the reasons stated below, the motions are denied.

                                   BACKGROUND

      The Court assumes the parties’ familiarity with the trial and the issues raised

by the defendants’ motions. The following is a summary of the evidence introduced

during the trial. Additional evidence is described later.

      On May 8, 2017, a Drug Enforcement Administration Special Agent received

information that defendants Lloyd and Dunnigan, together with two companions, had

made arrangements to travel by commercial airline from Buffalo, New York to

Houston, Texas. The Agent went to the Buffalo airport to investigate, and when he

                                             1
     Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 2 of 22




arrived Transportation Security Agency officers were speaking with defendant Lloyd,

Breona Gibson, a girlfriend of Lloyd’s, and Shianne Gaddis.

      Defendant Lloyd denied that he was travelling with “the other couple.”

Defendant Dunnigan, who was nearby in the airport terminal, saw the others being

questioned and left the airport without speaking to any of his travel companions or

any law enforcement officers when he saw Gaddis being led away.

      In response to questioning by officers, Lloyd said that he was carrying $8,000.

In fact, he had $15,000 in cash in his luggage, nearly double the amount he

admitted. Gibson had approximately $24,000 in cash that she and Lloyd admitted

Lloyd had given to her. Gaddis had $25,000. The women said they were going to

Houston to celebrate Gibson’s birthday.

      The $64,000 was seized by the DEA despite Lloyd’s insistence that his cash

was all from legitimate sources. Lloyd then pulled the DEA Agent aside and told him

that he wanted to meet so that he could tell the Agent what was really going on.

They agreed to meet the next morning.

      The next day, on Tuesday, May 9, 2017, Lloyd called the Agent and told him

that he could not meet that morning but could meet Friday. The two agreed to meet

the following Monday, May 15, 2017.

      About a half hour later, the Agent learned why Lloyd had postponed their

meeting. Lloyd was at the airport in Rochester, New York, scheduled to fly to

Houston with defendant Dunnigan, Gibson, and Gaddis. Lloyd had not told the

Agent that he was postponing their meeting because he was flying to Houston.



                                          2
     Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 3 of 22




      Lloyd was under court supervision at the time and was required to seek

permission from the Court and his supervising U.S. Probation officer for any travel.

He had not done so. The Agent notified the DEA’s Houston office of Lloyd and

Dunnigan’s travel arrangements.

      On May 9, 2017, Houston police officer Tien Nguyen was informed that Lloyd

and Dunnigan and the two women were traveling to Houston from New York. On

May 9 and 10, Officer Nguyen and other law enforcement officers surveilled the

group, including at the Crowne Plaza on highway I-10, and in a Walmart where

Lloyd and Dunnigan purchased an inflatable chair. The inflatable chair was in a

large box bearing the brand name “Intex.”

      On May 10, Officer Nguyen saw Dunnigan get into a BMW at the Crown

Plaza and drive down a freeway. He lost sight of the car after it slowed to 15-30

mph below the speed limit, and he was forced to pass the car to avoid giving away

the surveillance.

      The BMW returned to the Crowne Plaza about an hour later. Dunnigan,

carrying a backpack, went into the hotel together with someone a member of the

surveillance team believed was Lloyd (even though the surveillance team had not

seen Lloyd leave the hotel).

      The next day, May 11, 2017, at approximately 8:30 a.m., Dunnigan walked

out of the Crowne Plaza, put the Intex box in the cargo area of the black SUV he

and Lloyd were using, and went back into the hotel. He and Lloyd came out of the

hotel a short time later and left in the SUV.



                                            3
        Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 4 of 22




         Officer Francisco Gomez conducted a traffic stop of the defendants’ SUV on

the 8000 block of Long Point Road next to a United States Postal Office for failing to

signal. A narcotics dog alerted to some marijuana in a center console of the SUV.

         Lloyd and Dunnigan were questioned separately. After looking into the cargo

area of the SUV, the officer asked Lloyd about a “sleeping bag” in the back of the

vehicle. Lloyd said it was his and that he bought it so a relative could stay with him

in his hotel room.

         Lloyd did not correct the officer, but there was no sleeping bag in the vehicle.

The Intex box was the only thing in the cargo area in the back of the SUV. Lloyd

told the officer he planned to return the inflatable chair to the store where he had

purchased it for a refund.

         Lloyd told the officer he was visiting from Buffalo. He also told the officer that

he and Dunnigan were on their way to a Dollar Tree store to buy some white t-shirts.

         For his part, Dunnigan told the same officer that he was visiting from Georgia,

and that Lloyd had come from Georgia with him. Dunnigan said they were staying at

a Hilton and were not accompanied by any females. He said the “sleeping bag” or

air mattress was Lloyd’s, and implied that Lloyd had planned to have a stripper sleep

on it. Dunnigan told the officer they were on their way to an AutoZone to buy some

tape.

         The Houston police searched the box that was in the cargo area of the SUV

and found a brick of cocaine wrapped in the inflatable chair. Defendants Lloyd and

Dunnigan were arrested. Police also seized five cell phones and $3,800.



                                              4
     Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 5 of 22




Subsequent laboratory analysis confirmed that the brick was cocaine and that it

weighed approximately one kilogram.

      While Dunnigan was in the back of a Houston police car he was recorded on

video as he used a wrist phone to tell Gaddis to leave the hotel room and to go to

the airport. He expressed no concern to Gaddis that his friend Lloyd was being

arrested unjustly. He did not ask Gaddis to tell Lloyd’s girlfriend, Gibson, that Lloyd

was innocent.

      On June 6, 2017, law enforcement officers executed a search warrant for

Apartment 104, 1807 Elmwood Ave, Buffalo, that was rented in the name “David

Thomas.” Among other items, officers recovered two boxes for Intex inflatable

furniture similar to the one seized in Houston, a bag of suspected heroin, a bag of

suspected cocaine, $5,578 in cash, digital scales with drug residue, a box of baking

soda, clear sandwich bags, two black LG flip phones, a measuring cup with residue,

and a loaded 9mm handgun.

      Officers also seized a Macy’s department store receipt with Dunnigan’s name

on it at that location. Subsequent laboratory testing confirmed that the substances

seized included 343.4 grams of butyryl fentanyl, and 177.1 grams of cocaine. DNA

on the firearm was consistent with Dunnigan’s. Dunnigan eventually admitted that

he rented a different apartment in the same building.

      The two black LG black flip phones recovered from the Elmwood Avenue

apartment appeared identical to an LG flip phone Dunnigan had with him when he

was arrested in Houston on May 11, 2017. One of the two phones was registered to

a location in Houston, Texas in March 2017, and contained incoming text messages

                                           5
     Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 6 of 22




to “Bones,” a nickname for Dunnigan. The other was registered to an address in

Cheektowaga, New York in August 2016; that phone contained text messages and

call logs with the name “Boonie,” a nickname for Lloyd.

      Dunnigan testified during the trial. Among other things, he testified he had

gone Houston to purchase cocaine to sell to “sniffers or coke heads” before

returning to Buffalo. He testified that the cocaine seized in Houston was his, and he

intended to distribute it; he insisted that his close friend Lloyd was unaware of the

cocaine and did not conspire with him to possess with intent to distribute or to

distribute the kilogram of cocaine seized from their vehicle in Houston.

      Despite Dunnigan’s trial testimony, both Lloyd and Dunnigan were found

guilty by the jury of conspiracy in violation of 21 U.S.C. § 876. The jury made the

additional finding that the cocaine involved was 500 grams or more.

                                     DISCUSSION

      Defendants Lloyd and Dunnigan insist that the United States failed to prove

the existence of the conspiracy by legally sufficient evidence and that the guilty

verdicts were otherwise manifestly unjust. The Court concludes otherwise.

      The Rule 29 Standard. Rule 29 of the Federal Rules of Criminal Procedure

requires a court to set aside a jury’s verdict, and to acquit a defendant despite a

verdict of guilty, on any charge for which the evidence is insufficient to sustain the

conviction. Fed. R. Crim. P. 29. A defendant challenging the legal sufficiency of

evidence supporting a guilty verdict “bears a heavy burden.” United States v. Heras,

609 F.3d 101, 105 (2d Cir. 2010) (quotation omitted); United States v. Si Lu Tian,

339 F.3d 143, 150 (2d Cir. 2003).

                                            6
     Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 7 of 22




       The Second Circuit “emphasize[s] that courts must be careful to avoid

usurping the role of the jury.” United States v. Facen, 812 F.3d 280, 286 (2d Cir.

2016) (quoting United States v. Jackson, 335 F.3d 170, 180 (2d Cir. 2003)). The

United States must receive the benefit of “all inferences . . . [on] issues of credibility

in favor of the [jury’s] verdict.” United States v. Howard,214 F.3d 361, 363 (2d Cir.

2000) (ellipsis added). “Exclusive responsibility” for assessing witness credibility lies

with the jury. United States v. Strauss, 999 F2d 692, 696 (2d Cir. 1993).

       Indeed, before setting aside a jury’s verdict, a court must view all forms of

evidence in the light most favorable to the United States, and the United States is

credited with every reasonable inference that could have been drawn in its favor.

United States v. Facen, 812 F.3d 280, 286 (2d Cir. 2016). A “court examines each

piece of evidence and considers its probative value before determining whether it is

unreasonable to find the evidence in its totality, not in isolation, sufficient to support

guilt beyond a reasonable doubt.” United States v. Goffer, 721 F.3d 113, 124 (2d

Cir. 2013) (quotation omitted); United States v. Casamento, 887 F.2d 1141, 1156

(2d Cir. 1989).

       A Rule 29 motion can be granted only when evidence that the defendant

committed the crime alleged “is nonexistent or so meager that no reasonable jury

could find guilt beyond a reasonable doubt.” United States v. Jiau, 734 F.3d 147,

152 (2d Cir. 2013) (quotations omitted). In even a very close case, if “either of the

two results, a reasonable doubt or no reasonable doubt, is fairly possible, [the court]

must let the jury decide the matter.” United States v. Applins, 637 F.3d 59, 76 (2d

Cir. 2011) (quotation omitted).

                                             7
     Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 8 of 22




      Furthermore, a Rule 29 motion for a judgment of acquittal “does not provide

the trial court with an opportunity to substitute its own determination of the weight of

the evidence and the reasonable inferences to be drawn for that of the jury.” Facen,

812 F.3d at 286 (quotation omitted). A court must sustain a jury's verdict if “any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). And “where

either of the two results, a reasonable doubt or no reasonable doubt, is fairly

possible, the court must let the jury decide the matter.” United States v. Facen, 812

F.3d 280, 286 (2d Cir. 2016).

     Sufficiency of the Conspiracy Evidence. It is well-settled that to sustain a

conspiracy conviction, “there must be some evidence from which it can reasonably

be inferred that the person charged with conspiracy knew of the existence of the

scheme alleged in the indictment and knowingly joined and participated in it.” United

States v. Gaviria, 740 F.2d 174, 183 (2d Cir. 1984)). A defendant's simple

association with others engaged in criminal activity, mere presence at the scene of a

crime, or general knowledge of criminal activity, are not, in themselves, sufficient to

prove the defendant's criminal liability for conspiracy. United States v. Ogando, 547

F.3d 102, 107 (2d Cir. 2008).

     In this case, the defendants’ primary argument is that there was insufficient

evidence of Lloyd’s conspiratorial agreement with Dunnigan. They argue that the

jury’s verdicts were irrationally based upon Lloyd’s mere association with Dunnigan

and perhaps Lloyd’s general sense that some criminal activity may have been



                                            8
     Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 9 of 22




occurring. However, the defendants underestimate the cumulative weight of the of

the evidence that supports the guilty verdicts.

      As summarized above, Lloyd stated he was carrying $8,000 cash when

questioned at the Buffalo airport when it was actually $15,000. Video of his

response to further questioning about the suspiciously large amount of cash he and

his travelling companions were carrying showed that he was frustrated that his

description of legitimate sources of his cash failed to persuade the DEA not to seize

the money.

      Lloyd had already denied travelling with “the other couple.” Dunnigan was in

the vicinity of this encounter and saw some of it. Instead of seeking to help his

friend Lloyd and his other travelling companions, he avoided the encounter by

leaving the airport alone.

      When law enforcement made it clear to Lloyd the $64,000 was being seized,

Lloyd pulled the DEA Agent aside and said that he wanted to meet so that he could

tell the Agent what was really going on. A rational inference from Lloyd’s offer to

explain the $64,000 might be that there was more that Lloyd was unable -- or

unwilling -- to tell the Agent at the airport, even though Lloyd was frustrated that he

and his companions were leaving without the cash they arrived with.

      But the next morning, Lloyd postponed the meeting. He called the Agent from

the Rochester airport while waiting to board a flight to Houston. Lloyd rescheduled

the meeting for the following week without revealing that he and his companions

were again on their way to Houston, despite having lost custody of the $64,000 cash

they had purportedly been taking to spend there just the day before.

                                            9
    Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 10 of 22




      This sequence of events is merely suspicious if viewed in isolation. And while

Lloyd’s “mere presence” in the SUV with the kilogram of cocaine, or mere

“association with conspirators” certainly would not establish “intentional participation

in the conspiracy, even if the defendant has knowledge of the conspiracy,” United

States v. Samaria, 239 F.3d 228, 235 (2d Cir. 2001), overruled on other grounds by

United States v. Huezo, 546 F.3d 174, 180 n. 2 (2d Cir. 2008), more was proven

during the trial. When viewed with the other evidence as a whole, as the Court is

required to do, this merely suspicious sequence of events leads to rational

inferences from Lloyd’s actions that tend to show he was knowingly acting in concert

with Dunnigan to achieve the aims of the cocaine conspiracy.

      For example, Lloyd told a Houston police officer the next day, before the

kilogram of cocaine was seized, that he had bought the item in the Intex box that

was in the cargo area of the SUV. Dunnigan had already told the same officer that

the item was Lloyd’s. Lloyd acquiesced in the officer’s reference to the inflatable

chair as a sleeping bag. The officer told Lloyd that Dunnigan said they were going

to return it, and Lloyd agreed.

      The Intex box seized in Houston in May was the same brand as the two

empty boxes seized in June from apartment 104 at 1807 Elmwood Avenue in

Buffalo. Dunnigan’s department store receipt, a black LG flip phone with Dunnigan’s

nickname, “Bones,” that was just like one of the phones seized from Dunnigan in

Houston, and another with Lloyd’s nickname “Boonie,” were found in the apartment.

that the other had incoming text messages to “Bones”, which was Dunnigan’s

nickname. The apartment also contained 177.1 grams of cocaine, 343.4 grams of

                                           10
    Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 11 of 22




butyryl fentanyl, a loaded 9mm handgun with DNA consistent with Dunnigan’s on it,

$5,578 in cash, and drug paraphernalia. During his trial testimony, Dunnigan denied

that the apartment was his.

      Lloyd and Dunnigan were together when they went to a Walmart store and

bought the Intex inflatable chair. They bought nothing else. The visited another

Walmart and a Target store but bought nothing. Although the Intex box indicated an

air pump was not included to inflate the chair, they did not buy one.

      When asked by Houston police what the item in Lloyd’s Intex box was for,

Lloyd and Dunnigan gave different answers. In light of the evidence as a whole, it

was rational for the jury to conclude that the kilogram of cocaine wrapped in Lloyd’s

inflatable chair did not get there by mere happenstance and without Lloyd’s

knowledge and agreement.

      With this trial evidence in mind, Lloyd’s earlier request to the DEA Agent from

the Rochester airport to reschedule the meeting about “what was really going on”

with the $64,000 of cash can be rationally interpreted as a ruse devised by Lloyd to

throw off the suspicious DEA Agent so that Lloyd and Dunnigan could make their

way to Houston without the DEA being aware of it.

      Of course, Lloyd’s earlier statement at the Buffalo airport on May 8th about

the amount of cash that he was actually carrying can also be rationally interpreted

as an attempt to deflect suspicion and to further the conspiracy. The United States

presented evidence that Lloyd had unexplained wealth.

      Likewise, Lloyd’s denial that same day that he was traveling with Dunnigan

and Gaddis can be rationally interpreted as an intentional attempt to distance

                                          11
    Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 12 of 22




himself from his co-conspirator and further deflect suspicion. Given the evidence,

the jury could rationally infer that the $15,000 Lloyd possessed, and the

approximately $24,000 he had given Gibson to take to Houston, on top of the

$25,000 Gaddis was carrying, was split among the three of them to diminish

suspicion and the risk the cash would be seized. Because both defendants told the

Houston police officer that the Intex inflatable chair was Lloyd’s just before it was

found wrapped around a kilogram of cocaine, it was rational for the jury to conclude

that some or all of the $64,000 seized at the Buffalo airport on May 8th had been

intended to buy cocaine for resale.

      Lloyd and Dunnigan argue that there was no direct evidence of the

conspiracy. Lloyd further argues that the evidence showed, at most, that Lloyd may

have realized that Dunnigan possessed some sort of contraband during the traffic

stop of their rental SUV in Houston, but that it did not establish Lloyd’s specific intent

to accomplish the objectives of the conspiracy.

      The United States’ burden of proof beyond a reasonable doubt did not require

the United States to prove the defendants’ intentional participation in the conspiracy

by direct evidence. United States v. Anderson, 747 F.3d 51, 60 (2d Cir. 2014).

Circumstantial evidence is sufficient. Id. And when the United States introduces

circumstantial evidence it “need not ‘exclude every reasonable hypothesis other than

that of guilt.’” United States v. Guadagna, 183 F.3d 122, 130 (2d Cir. 1999) (quoting

Holland v. United States, 348 U.S. 121, 139 (1954)). The trial included direct

evidence that Lloyd possessed items of real significance to the conspiracy, including

the Intex inflatable chair in which the kilogram of cocaine was wrapped, and that he

                                            12
     Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 13 of 22




made misleading statements to law enforcement in Buffalo and in Houston which

deflected suspicion to further the cocaine conspiracy. Moreover, there was direct

evidence that Lloyd was present at “critical stages of the conspiracy that cannot be

explained by happenstance.” Anderson, 747 F.3d at 60 (quotation omitted).

       In assessing the evidence to resolve the defendants’ Rule 29 motion, the

Court must evaluate “the totality of the government’s case, . . . as each fact may

gain color from others.” Guadagna, 183 F.3d at 130 (citing United States v. Monica,

295 F.2d 400, 401 (2d Cir. 1961) (Friendly, J.)). Here, common sense and

experience support rational inferences that --- especially after the defendants’ costly

encounter with the DEA at the Buffalo airport --- Dunnigan would not have exposed

his friend Lloyd to the risk of arrest and prosecution for a kilogram of cocaine by

secretly buying it, secretly wrapping it in Lloyd’s inflatable chair, hiding it in the

taped-up Intex box, all while intending to re-open the box and to sell the whole

kilogram of cocaine without Lloyd’s help to “sniffers or coke heads” in just a couple

of hours on the weekday morning before their return flight to Buffalo. There was a

rational basis for the jury to conclude, beyond a reasonable doubt, that the kilogram

of cocaine was headed back to Buffalo, wrapped in Lloyd’s inflatable chair, to be

distributed, and that Lloyd was conspiring with Dunnigan to make it happen.

       The Court is mindful that, “[i] n cases of conspiracy, deference to the jury's

findings is especially important . . . because a conspiracy by its very nature is a

secretive operation, and it is a rare case where all aspects of a conspiracy can be

laid bare in court with the precision of a surgeon’s scalpel.” United States v.

Morgan, 385 F.3d 196, 204 (2d Cir. 2004) (ellipsis in original)). That deference is

                                             13
     Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 14 of 22




warranted in this case, and the Court concludes that the evidence at trial was legally

sufficient to support the jury’s verdict that Lloyd and Dunnigan conspired to possess

with intent to distribute and to distribute 500 grams or more of cocaine in violation of

21 U.S.C. §§ 846 and 841.

       The Court has considered all of the defendants’ arguments for a judgment of

acquittal and finds them to be without merit. The defendants’ Rule 29 motions are

therefore denied.

       The Rule 33 Standard. Rule 33 provides that a court may grant a defendant

a new trial “if the interest of justice so requires.” Fed. R. Crim. P. 33(a); United

States v. James, 712 F.3d 79, 107 (2d Cir. 2013). A defendant's Rule 33 burden to

show that a new trial is warranted is also a heavy burden. United States v.

McCourty, 562 F.3d 458, 475 (2d Cir. 2009). A court may exercise its authority

under Rule 33 only “ ‘sparingly and in the most extraordinary circumstances.’ ”

United States v. Sanchez, 969 F.2d 1409, 1413 (2d Cir. 1992) (quotation omitted).

“To grant [a] motion [for a new trial], ‘[t]here must be a real concern that an innocent

person may have been convicted.’ ” United States v. Aguiar, 737 F.3d 251, 264 (2d

Cir. 2013) (quotations omitted).

       On the one hand, Rule 33 “confers broad discretion upon a trial court to set

aside a jury verdict and order a new trial to avert a perceived miscarriage of justice.”

Sanchez, 969 F.2d at 1413. A trial court is permitted to weigh the evidence and

credibility of witnesses. Id. On the other hand, however, “motions for a new trial are

disfavored in this Circuit; the standard for granting such a motion is strict . . . .”

United States v. Gambino, 59 F.3d 353, 364 (2d Cir. 1995) (ellipsis added). While a

                                             14
    Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 15 of 22




court has “broader discretion to grant a new trial under Rule 33 than to grant a

motion for acquittal under Rule 29,” United States v. Ferguson, 246 F.3d 129, 134

(2d Cir. 2001), the “court must strike a balance between weighing the evidence and

credibility of witnesses and not ‘wholly usurp[ing]’ the role of the jury.” United States

v. Autuori, 212 F.3d 105, 120 (2d Cir. 2000). “It is only where exceptional

circumstances can be demonstrated that the trial judge may intrude upon the jury

function of credibility assessment” under Rule 33. Sanchez, 969 F.2d at 1414. A

court's rejection of trial testimony does not automatically permit a new trial; the court

“must examine the entire case, take into account all facts and circumstances, and

make an objective evaluation.” Ferguson, 246 F.3d at 134. “The ultimate test is

whether letting a guilty verdict stand would be a manifest injustice.” United States v.

Canova, 412 F.3d 331, 349 (2d Cir. 2005) (quotation omitted).

       Defendant Dunnigan argues that the COVID-19 pandemic deprived him of a

fair trial. He suggests that the jury was so distracted and stressed that they

convicted him just to get the trial over with.

       The defendant did not raise this Sixth Amendment fair-trial argument during

the trial, and he points to nothing to support his speculation that the jury acted in

derogation their solemn oath or the Court’s instructions. He cites no authority to

support his position that the COVID-19 pandemic tainted the trial or that the jury

based its verdicts on anything other than the evidence presented during the trial. He

ignores that the Court repeatedly instructed the jury not to consider anything other

than the evidence presented during the trial.



                                            15
       Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 16 of 22




         The Court followed health and safety protocols set forth in a Western District

of New York General Order 1 regarding the COVID-19 pandemic, as well as

recommendations by a COVID-19 Judicial Task Force2 during the trial. The

defendant did not object to these protocols or to any distraction caused by the

protocols during the trial. Based upon the Court’s observations, the jury was

generally attentive during the trial. The COVID-19 safety precautions that were

followed during the trial were cumbersome, but they did not compromise the fairness

of the trial or the jury’s deliberations and verdicts. Defendant Dunnigan’s argument

that he deprived of a fair trial by the effects of the COVID-19 pandemic is without

merit.

         Both defendants Lloyd and Dunnigan argue that an off-hours episode during

the trial when a juror leaving the courthouse saw defendant Lloyd speaking to an

excused juror on the steps outside the courthouse rendered the juror biased. (The

juror who witnessed the interaction between Lloyd and the excused juror brought it

to the attention of Court staff before the next trial day, when summations were

scheduled.)

         Investigating potential juror bias during a trial is a “delicate and complex task.”

United States v. Thomas, 116 F.3d 606, 618 (2d Cir. 1997). Inquiring about

potential bias may do more harm than good “by exaggerating the importance and

impact of what may have been an insignificant incident.” United States v. Abrams,


1 https://www.nywd.uscourts.gov/sites/nywd/files/COVID-19%20General%20Order%20-%20Extension

%20to%20December%2024%2C%202020.pdf
2   https://www.uscourts.gov/sites/default/files/combined_jury_trial_post_covid_doc_6.10.20.pdf


                                                    16
    Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 17 of 22




137 F.3d 704, 708 (2d Cir. 1998). And when it appears no “reasonable grounds”

support speculation of juror prejudice, the Court should make no inquiry. See United

States v. Rosario, 111 F.3d 293, 299 (2d Cir. 1997). In this case, the defendants did

not request further inquiry of any potential juror bias during the trial, and they give no

reason now to suggest that it was error on their part, or on the part of the Court, to

have made no further inquiry.

       Dunnigan argues that prosecutors engaged in misconduct during his trial that

rendered the trial unfair. He faces a “heavy burden” in seeking a new trial based

upon prosecutorial misconduct. United States v. Locascio, 6 F.3d 924, 945 (2d Cir.

1993). He must address “(1) the severity of the alleged misconduct; (2) the curative

measures taken; (3) the likelihood of conviction absent any misconduct.” Id. at 945-

46. To prevail, he must show the misconduct to be “so severe and significant as to

result in denial of his right to a fair trial.” United States v. Coplan, 703 F. 3d 46, 86

(2d Cir. 2012).

       Dunnigan argues that it was improper for a prosecutor to seek to impeach his

trial testimony denying prior involvement in drug-trafficking by asking if he knew an

individual named Tyrone Pennick. When Dunnigan responded that Tyrone Pennick

is his cousin, the prosecutor asked, the defendant, “And you are a part of his

organization to traffic major amounts of narcotics?” The Court sustained an

objection and the defendant denied, in response to two follow-up questions by the

prosecutor, trafficking drugs with Pennick or his organization. The Court sustained

another objection when the defendant was asked if Lloyd was a “member” of that

drug trafficking organization.

                                            17
     Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 18 of 22




       The United States explains that it had a good faith basis for its attempt to

impeach the defendant’s denial that he had previously engaged in drug trafficking.

While the Court finds the attempted impeachment was not masterful, it was not

memorable, either. The use of the phrase “drug-trafficking organization” was

potentially inflammatory in the context, but it was not without basis, and the Court

sustained counsel’s objections. In the context of the proof as a whole, the Court

finds find this exchange did not increase the likelihood of conviction any more than

negligibly.

       Defendant Dunnigan also complains that the prosecutor stated during his

closing argument that Dunnigan supplied to Shianne Gaddis the $25,000 that the

DEA seized from Gaddis at the Buffalo airport on May 8, 2017, even though there

was no evidence admitted during the trial to support that assertion. While a

prosecutor is certainly “free to make [factual] arguments which may be reasonably

inferred from the evidence presented,” United States v. Roldan-Zapata, 916 F.2d

795, 807 (2d Cir. 1990), a prosecutor may not “convey the impression that evidence

not presented to the jury, but known to the prosecutor, supports the charges against

the defendant.” United States v. Young, 470 U.S. 1, 18 (1985).

       Dunnigan testified that he has known Shianne Gaddis as a family friend since

she was a child of ten. And although he was travelling to Houston with her and

stayed in the same hotel room with her, he did not help her when she was being

questioned by law enforcement at the airport, and he left the airport when he saw

her being led away in the airport terminal. As the Court noted earlier, in light of the

evidence as whole, it was rational for the jury to conclude that some or all of the

                                           18
    Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 19 of 22




$64,000 seized at the Buffalo airport on May 8th had been intended to buy cocaine

for resale. At worst, it was speculative for the prosecutor to argue Gaddis had been

given the $25,000 to carry to Houston by Dunnigan just as her friend Breona Gibson

was carrying the approximately $24,000 Lloyd had given her. The prosecutor would

have been well-advised to have told the jury that he was suggesting a possible

inference from the evidence, see e.g., United States v. Smith, 987 F.2d 888, 897 (2d

Cir. 1993), but the Court does not find that it was prosecutorial misconduct to argue

the inference that Dunnigan had supplied the $25,000 seized from Gaddis.

      Dunnigan argues that the United States committed misconduct by offering

hearsay evidence when it published to the jury a jail-call recording of Dunnigan that

tended to show his nickname is “Bones.” However, Dunnigan’s out-of-court

statement offered against him was not hearsay. Fed. R. Evid. 801(d)(2)(A) and (B);

United States v. Marin, 669 F.2d 73, 84 (2d. Cir. 1982). It was not prosecutorial

misconduct to introduce the jail-call recording.

      Dunnigan complains that his trial counsel’s performance was so poor that it

violated his violated his Sixth Amendment right to the effective assistance of

counsel. Under the familiar test of Strickland v. Washington, 466 U.S. 668 (1984),

the defendant must demonstrate (1) that counsel’s performance fell below an

objective standard of reasonableness, and (2) that the poor performance prejudiced

the outcome of the proceeding. See Strickland, 466 U.S. at 687–88.

      It is well-settled that, “[j]udicial scrutiny of counsel’s performance must be

highly deferential,” and the Court “must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance.” Id. at

                                           19
    Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 20 of 22




689. This means that Dunnigan’s burden to show that his trial counsel’s

performance was deficient is a “heavy one.” Harrington v. United States, 689 F.3d

124, 129 (2d Cir. 2012).

      Dunnigan argues that his trial counsel’s failure to object during the beginning

of the prosecutor’s closing arguments to repeated references to “lies” of Dunnigan’s

was ineffective. Given that the defendant admitted during cross-examination that a

number of specific statements that he had previously made had been lies, the

argument was not inherently improper, see e.g., United States v. Peterson, 808 F.2d

969, 977 (2d Cir. 1987), and the potential issue was addressed by the Court during

an interruption of the prosecutor’s argument due to a technical problem in the

Court’s sound system. The Court does not find Dunnigan was unfairly prejudiced by

the portion of the argument of which he complains.

      As for the Dunnigan’s related complaint that there was no tactical justification

for trial counsel not to object to the prosecutor’s remarks, the Court disagrees.

Dunnigan had admitted a number of false statements he had made were lies. Some

of his testimony during the trial was palpably incredible. The prosecutor’s closing

had just begun. A reasonable defense lawyer might well have been concerned that

objecting at the point would do more harm than good by undermining the counsel’s

own credibility with the jury or by implicitly conceding more significance to the

admitted lies than was deserved. Trial counsel might well have concluded it was

better to wait and to respond to the prosecutors remarks in his closing argument.

See e.g., United States v. Daniels, 558 F.2d 122, 127 (2d Cir. 1977). Trial counsel’s



                                           20
    Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 21 of 22




failure to object during the prosecutor’s summation was not ineffective assistance of

counsel.

      Dunnigan’s remaining claims of ineffectiveness are no more substantial.

Together these claims even cumulatively fail to come close to meeting his burden to

show that his trial counsel performed below the objective standard of

reasonableness and prejudiced Dunnigan.

      Dunnigan sought various forms of supplemental relief in a handwritten

attachment to a legal memorandum of counsel by arguing that the evidence

presented to the Grand Jury was legally insufficient, that the Grand Jury lacked

jurisdiction, and other arguments. The Court has considered these arguments and

concludes that they lack any merit and need no discussion.

      Finally, for each defendant, the Court has given due consideration to the

collective weight of the evidence, each defendant’s arguments of the collective

weight of exculpatory inferences based upon the credible evidence, and each

defendant’s arguments for a new trial. The Court finds the jury’s verdicts were not

manifestly unjust. The defendants’ motions for a new trial pursuant to Rule 33 are

therefore denied.




                                         21
    Case 1:17-cr-00119-RJA-JJM Document 267 Filed 09/01/21 Page 22 of 22




                                    CONCLUSION

      For the foregoing reasons, the motions pursuant to Federal Rule of Criminal

Procedure 29(c) of defendants Henry Lloyd and Roman Dunnigan for judgments of

acquittal notwithstanding the jury’s verdicts or, alternatively, pursuant to Federal

Rule of Criminal Procedure 33 for a new trial, are denied.

      The parties are directed to appear for a status conference to set a sentencing

date on Tuesday September 7, 2021 at 9:30 a.m.

      SO ORDERED.



                                         __s/Richard J. Arcara________
                                         HONORABLE RICHARD J. ARCARA
                                         UNITED STATES DISTRICT COURT

Dated: September 1, 2021




                                           22
